Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Amendments to the Claims

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Daniel R McClure on 05/19/2021

	
LISTING OF CLAIMS
1. (Currently Amended) A method of video coding using Bi-directional optical flow (BIO) for a true bi-direction predicted block, the method comprising:
receiving input data associated with a current block in a current picture, wherein the current block is coded using bi-direction prediction; 
determining a first reference block associated with the current block in a first reference picture from reference picture list 0 and a second reference block associated with the current block in a second reference picture from reference picture list 1, wherein the first reference block and the second reference block are pointed by true bi-direction motion vectors; 

deriving a set of gradient parameters based on the first x-gradients, the first y-gradients, the second x-gradients, the second y-gradients, first pixel values of the first reference block, second pixel values of the second reference block, or a combination thereof, and wherein all gradient parameters use fixed-point representations;
deriving x-motion offset and y-motion offset using operations including right-shifting without any division operation, wherein the x-motion offset corresponds to a first numerator divided by a first denominator, and the y-motion offset corresponds to a second numerator divided by a second denominator, and wherein the first numerator, the first denominator, the second numerator and the second denominator are generated from linear combinations of products of two gradient parameters or linear combinations of the gradient parameters from the set of gradient parameters; 
generating a refined predictor for the current block according to the first reference block, the second reference block, the first x-gradients and the first y-gradients, the second x-gradients and the second y-gradients, the x-motion offset, the y-motion offset, or a combination thereof; and
encoding or decoding the current block based on the refined predictor.

2. (Currently Amended) The method of Claim 1, further comprising determining a first most significant bit (MSB) x, of the first denominator and a second MSB position, Ny, of the second denominator, wherein the x-motion offset is derived using operations including right-shifting the first numerator and the first denominator by Nx bits y bits, where N is a positive integer.

3. (Currently Amended) The method of Claim 2 Px / 2(K-1) ) are stored in a first lookup table and values of ( 2Py / 2(K-1) ) are stored in a second lookup table, and wherein 2(K-1) corresponds to possible values of the first denominator and the second denominator, and the x-motion offset is derived using operations including multiplication and right-shifting by Px bits and the y-motion offset is derived using operations including multiplication and right-shifting by Py bits, where P and K are positive integers.

4. (Currently Amended) The method of Claim 3 

5. (Currently Amended) The method of Claim 3 

6. (Currently Amended) The method of Claim 3 

7. (Currently Amended) The method of Claim 2 x bits or said right-shifting the second numerator and the second denominator by Ny bits uses a rounding offset. 

8. (Currently Amended) An apparatus of video coding using Bi-directional optical flow (BIO) for a true bi-direction predicted block, the apparatus of video coding comprising one or more electronic circuits or processors arranged to:
receive input data associated with a current block in a current picture, wherein the current block is coded using bi-direction prediction; 
determine a first reference block associated with the current block in a first reference picture from reference picture list 0 and a second reference block associated with the current block in a second reference picture from reference picture list 1, wherein the first reference block and the second reference block are pointed by true bi-direction motion vectors; 
derive first x-gradients and first y-gradients based on the first reference block, and second x-gradients and second y-gradients based on the second reference block; 
derive a set of gradient parameters based on the first x-gradients, the first y-gradients, the second x-gradients, the second y-gradients, first pixel values of the first reference block and second pixel values of the second reference block, and wherein all gradient parameters use fixed-point representations;
derive x-motion offset and y-motion offset using operations including right-shifting without any division operation, wherein the x-motion offset corresponds to a first numerator divided by a first denominator, and the y-motion offset corresponds to a second numerator divided by a second denominator, and wherein the first numerator, the first denominator, the second numerator and the second denominator are generated from linear combinations of products of two gradient parameters or linear combinations of the from the set of gradient parameters; 
generate a refined predictor for the current block according to the first reference block, the second reference block, the first x-gradients and the first y-gradients, the second x-gradients and the second y-gradients, the x-motion offset, the y-motion offset, or a combination thereof; and
encode or decode the current block based on the refined predictor.

9. (Currently Amended) A non-transitory computer readable medium storing program instructions causing a processing circuit of an apparatus to perform a video coding method, and the method comprising:
receiving input data associated with a current block in a current picture, wherein the current block is coded using bi-direction prediction; 
determining a first reference block associated with the current block in a first reference picture from reference picture list 0 and a second reference block associated with the current block in a second reference picture from reference picture list 1, wherein the first reference block and the second reference block are pointed by true bi-direction motion vectors; 
deriving first x-gradients and first y-gradients based on the first reference block, and second x-gradients and second y-gradients based on the second reference block; 
deriving a set of gradient parameters based on the first x-gradients, the first y-gradients, the second x-gradients, the second y-gradients, first pixel values of the first reference block, second pixel values of the second reference block, or a combination thereof, and wherein all gradient parameters use integer representations, and wherein all 
deriving x-motion offset and y-motion offset using operations including right-shifting without any division operation, wherein the x-motion offset corresponds to a first numerator divided by a first denominator, and the y-motion offset corresponds to a second numerator divided by a second denominator, and wherein the first numerator, the first denominator, the second numerator and the second denominator are generated from linear combinations of products of two gradient parameters or linear combinations of the gradient parameters from the set of gradient parameters; 
generating a refined predictor for the current block according to the first reference block, the second reference block, the first x-gradients and the first y-gradients, the second x-gradients and the second y-gradients, the x-motion offset, the y-motion offset, or a combination thereof; and
encoding or decoding the current block based on the refined predictor.

10-19. (Canceled).

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that it contains limitations “deriving x-motion offset and y-motion offset using operations including right-shifting without any division operation, wherein the x-motion offset corresponds to a first numerator divided by a first denominator, and the y-motion offset corresponds to a second numerator divided by a second denominator, and wherein the first numerator, the first denominator, the second numerator and the second denominator are generated from linear combinations of products of two gradient parameters or linear combinations of the gradient parameters from the set of gradient parameters”. These imitations in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.
Examiner found following prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:
WO2017036399Al
Alshin, E. Alshina and T. Lee, "Bi-directional optical flow for improving motion compensation," 28th Picture Coding Symposium, Nagoya, 2010, pp. 422-425

WO2017036399A1 teaches with respect to claim 1. A method of video coding using Bi-directional optical flow (BIO) for a true bi-direction predicted block[(The abstract, paragraphs [0027-0042], and figures 1-4, claims 1-20)] , the method comprising:	 receiving input data associated with a current block in a current picture, wherein the current block is coded using bi-direction prediction:[(para 38)] 	 determining a first reference block associated with the current block in a first reference picture from reference picture list 0 and a second reference block associated with the current block in a second reference picture from reference picture list 1, wherein the first reference block and the second reference block are pointed by true bi-direction motion vectors[(see claim 1, para 11)] :	 deriving first x-gradients and first y-gradients based on the first reference block, and second x-gradients and second y-gradients based on the second reference block [(see claim 1)]:	 deriving a set of gradient parameters based on the first x-gradients, the first y-gradients, the second x-gradients[(see claim 1)], the second y-gradients, first pixel values of the first reference block, second pixel values of the second reference block, or a combination thereof, and	 generating a refined predictor for the current block according to the first reference block, the second reference block, the first x-gradients and the first y-gradients, the second x-gradients and the second y-gradients, the x-motion offset, the y-motion offset, or a combination thereof, and encoding or decoding the current block based on the refined predictor[(see claim 1, para 38-42)].



The NPL Alshin, E. Alshina also teaches A method of video coding using Bi-directional optical flow (BIO) for a true bi-direction predicted block[(The abstract)] , the method comprising:	 receiving input data associated with a current block in a current picture, wherein the current block is coded using bi-direction prediction:[(section 2)] 	 determining a first reference block associated with the current block in a first reference picture from reference picture list 0 and a second reference block associated with the current block in a second reference picture from reference picture list 1, wherein the first reference block and the second reference block are pointed by true bi-direction motion vectors[(section 2)] :	 deriving first x-gradients and first y-gradients based on the first reference block, and second x-gradients and second y-gradients based on the second reference block [(section 2)] :	 deriving a set of gradient parameters based on the first x-gradients, the first y-gradients, [(section 2)] :the second y-gradients, first pixel values of the first reference block, second pixel values of the second reference block, or a combination thereof, and	 generating a refined predictor for the current block according to the first reference block, the second reference block, the first x-gradients and the first y-gradients, the second x-gradients and the second y-gradients, the x-motion offset, the y-motion offset, or a combination thereof, and encoding or decoding the current block based on the refined predictor[(section 1)].


But failed to teach “deriving x-motion offset and y-motion offset using operations including right-shifting without any division operation, wherein the x-motion offset corresponds to a first numerator divided by a first denominator, and the y-motion offset corresponds to a second numerator divided by a second denominator, and wherein the first numerator, the first denominator, the second numerator and the second denominator are generated from linear combinations of products of two gradient parameters or linear combinations of the gradient parameters from the set of gradient parameters”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426